DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frates et al. (“Frates” hereinafter) (US PN 5,657,904).
Regarding claim 1, Frates discloses a melt unit (item 10, figure 1), comprising:
a reservoir (item 22, figure 1) for receiving molten material; 
a hopper (items 14, 30, figure 1) for receiving solid material; and 
a melt grid (item 20, figure 1) disposed between the hopper and the reservoir, wherein the melt grid heats the solid material into the molten material, the melt grid comprising: 
a plurality of elongated melting rails (item 46, figures 1 and 2) that extend along a longitudinal direction, wherein each of the plurality of melting rails is spaced apart along a lateral direction that is perpendicular to the longitudinal direction; 

a plurality of guide members (item 50, figures 1-5) , wherein each of the plurality of guide members is positioned below the plurality of flow channels and the plurality of elongated melting rails along a vertical direction that is perpendicular to the lateral and longitudinal directions, such that the molten material flows through the plurality of flow channels and along respective flow surfaces of the plurality of guide members as the molten material flows from the hopper to the reservoir (column 5, lines 1-22, column 6, line 51-column 7, line 3).
Regarding claim 2, Frates discloses that each of the plurality of guide members defines a curved guide wall, a first guide wall, and a second guide wall, wherein 1) each of the first and second guide walls extends downward from the curved guide wall along the vertical direction, and 2) the first and second guide walls are spaced apart along the lateral direction (guide member 40 has a curved top wall and one side wall on both sides of the curved top wall, figure 5).

Claims 17-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (“Miller” hereinafter) (US PN 6,175,101).
Regarding claims 17 and 23, Miller discloses a melt unit (item 10, figure 1), comprising: a reservoir (item 18, figure 2) for receiving molten material, the reservoir including a base (item 44, figure 2) and a top opposite the base along a vertical direction (figure 2), the top defining an outer wall that defines an inner surface, the 
a hopper (item 12, figure 1) for receiving solid material; and 
a melt grid  (item 16, figure 2) disposed between the hopper and the reservoir, wherein the melt grid heats the solid material into the molten material, the melt grid comprising: 
a plurality of elongated melting rails (item 60, figures 2-5) and that extend along the longitudinal direction and are spaced apart along the lateral direction; and
a plurality of flow channels (channels formed by fins 62, figures 2-3), wherein each of the plurality of flow channels extends between two melting rails of the plurality of elongated melting rails, 
wherein the plurality of guide members are positioned such that the molten material flows through the plurality of flow channels and along the plurality of guide members as the molten material flows to the reservoir (column 6, lines 5-53).
Regarding claim 18, Miller discloses that the plurality of guide members are spaced from and positioned below the melt grid along the vertical direction (figure 2, guide members 50 are below the melt grid 16).
Regarding claim 19, Miller discloses that the base of the reservoir defines an inner surface, and the plurality of guide members and the plurality of support bars are 
Regarding claim 20, Miller discloses that the plurality of guide members defines a first surface and a second surface that extend upwards along the vertical direction from the plurality of support bars to a top corner, and the molten material flows along first and second surfaces of the plurality of guide members as the molten material flows to the reservoir (figure 6).
Regarding claim 21, Miller discloses that the top corner of each of the plurality of guide members is positioned below and laterally aligned with a respective one of the plurality of flow channels (figure 6).

Allowable Subject Matter
Claims 3-16, 22, and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior arts disclose subject matter related to hot melt adhesive dispensing system with melting grids, hoppers, and receiving reservoirs: US PN 3,964,645, US PN 3,981,416, US PN 4,474,311, US PN 4,485,942, US PN 4,666,066, US PN 4,821,922, US PN 5,814,790, US PN 7,626,143, US PN 9,304,028, US PN 9,770,843.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754